 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

Civil Rights Division

Lag is
Mike] Ree

 

Plaintiff(s) ) Jury Trial: w oa) es

(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs carmot fit in the space above,

please write “see attached” in the space and attach an additional )

page with the full list of names.) )

)

William Eugene Klaver )

~V- )

)

)

)

Detendant(s)

(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Hamilton County Tennessee, proper

Hamilton County Sheriff's Department

Daniel Wilkey, HCSD #3099 (at time of incident)

(Unknown) McCray, HCSD #2917 (at time of incident)

City of Soddy-Daisy Tennessee, proper

Soddy-Daisy Police Department

One John Doe K9 Officer, Soddy-Daisy Police Department (fo
be added. SDPD was not forthcoming with his name upon request)

 

 

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page1of1i2 PagelD#: 11
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non~Prisoner)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page 1 of 6

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name: William Eugene Klaver
Address: PO Box 58, Hixson Tennessee 37343

County: Hamilton
Telephone Number: 310-728-0793
E-Mail Address: joyride424@outlook.com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name: Hamilton County Tennessee, proper

Job or Title (ifknown): United States Municipality
Address: 208 Courthouse, 625 Georgia Ave., Chattanooga TN 37402

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 2o0f12 PagelD #: 12
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non~Prisoner)
County: Hamilton
Telephone Number: 423-209-6100

E-Mail Address (if knewn)

’ Individual capacity ’ Official capacity ¥

Defendant No. 2
' Name: Hamilton County Sheriff's Department
Job or Title (fknown): County Law Enforcement Agency in Southeast Tennessee
Address: Ground Floor Courts Building, 600 Market Street, Chattanooga TN 37402

County: Hamilton
Telephone Number: 423-209-7000
E-Mail Address (if known)

’ Individual capacity ’ Official capacity /

Page 2 of 6
Defendant No. 3
Name: Daniel Wilkey #3099
Job or Title Gf known)
Address: Hamilton County Sheriff's Annex, 6233 Dayton Blvd., Hixson TN 37343
County: Hamilton
Telephone Number: 423-209-8902
E-Mail Address (ifknown)
’ Individual capacity ’ Official capacity V
Defendant No, 4
Name: (Unknown) McCray #2917
Job or Title (if known)
Address: Hamilton County Sheriff's Annex, 6233 Dayton Blvd., Hixson TN 37343
County: Hamilton
Telephone Number: 423-209-8902
E-Mail Address (if known)
"Individual capacity ’ Official capacity ¥
Page 3 of 12

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 3of12 PagelD#: 13
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
Defendant No. 5

Name: City of Soddy-Daisy Tennessee
Job or Title (if known): Small Town on Outskirts of Northern Hamilton County
Address: 9835 Dayton Pike, Soddy-Daisy TN 37379

Telephone Number: 423-332-5323

E-Mail Address Cif known)

‘Individual capacity ‘Official capacity V

Defendant No. 6
Name: Soddy-Daisy Police Department
Job or Title Gf known) Small Town Local Police Department In Rural Southeast United States
Address: 9835 Dayton Pike, Soddy-Daisy, TN 37379
Telephone Number: 423-332-3577

E-Mail Address (if known)

Individual capacity 'Official capacity V

Defendant No. 7
Name: John Doe
Job or Title (ifkAnown): Unknown Responding K9 Officer for Soddy-Daisy Police Department
Address: Soddy-Daisy Police Department
9835 Dayton Pike
Soddy-Daisy, TN 37379

Telephone Number: 423-332-3577

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 4of12 PagelID#: 14
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

II.

E-Mail Address (if known)

‘Individual capacity ‘Official capacity ¥

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
’ Federal officials (a Bivens claim)

’ State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

C. 1) My 4" Amendment Rights in their Entirety. (see video links https://youtu.be/SevpSi¥ ZpPk ..
https: //voutube/sOa sixnl VI (< eye) .. httos:/voutu.be/reVtT4MeBLA .. httns://youtu.be/EwF-
y'
gARhobA .. enter into Google search bar)

D. 2) Interfered With my Right To Due Process Ultimately By Not Filing The Citation With The

Court.
E. 3) Obstruction of Justice via Same Means as above, D2.
F. _ 4) Detained Illegally and Without Just Cause. (see videos hiins://voutu.be/SevpSi¥ZoPk ..

 

https://youtu.be/XOa_sLxunliVi (< eye) .. http://voutu.be/reYtT4MeBLa .. http://youtu.be/EwF-
gARhnhA .. Enter into Google search bar)

Page 5 of 12

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page5of12 PagelD#: 15
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

G.

5) Had My Vehicle Illegally Searched, Without My Consent, and Without Just Cause. (see video
link bitps://youtu.be/reviT4@MeBLA enter into Google search bar)

6) Was Lied To About The 4 Amendment in an effort to Cloud The Issue, and Misrepresent It’s
True Intent. (see video link ilips://voutu.be/re ¥iT4MeBLA. ..enter into Google search bar)

7) These Violations and more are Covered, Represented and Shown On My Videos From That
Day, Links to which Are Provided in this filing.

8) Conspiracy on the part of Daniel Wilkey #3099 with the corrupt law enforcement body and
sheriff of Rhea County TN to implement this stop in support of the Rhea County Sheriff's own
nefarious intent. Rhea County and it’s acting bodies in this matter will be sued in a separate filing
pending outcome of these proceedings. The Wilkey family has a vast history as residents of Rhea
County and doing the bidding of it’s law enforcement and elected officials in a subservient and

obsequious manner.

9) Obstruction of Justice via Destruction, Erasure or Failure To Record Video Evidence from
multiple patrol car dashcams and multiple police bodycams as well from all vehicles and persons
responding to this incident from all mentioned law enforcement authorities the night of April 17,
2019.

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 6of12 PagelD #: 16
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

It.

 

M. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

N. I have several videos that explain things fairly well, and each Defendant present that night will thus
represent himself in both word and deed. The links can be entered into Google search bar and it will
take you to each video on my YouTube channel in turn. As well, each video has a description
explaining the video and things associated with the video and these events. The links are as follows:

/voutu. be/SevpSiy ZoPk .. https://voutu.be/xOa_sLxnH V1 (last is a capital ‘eye’) ..
outu.be/reYtl4MeBLA .. https://youtu.be/EwF-gARhnohA .. Each is listed both in order of
occurrence and from shortest to longest. Each video is important to this case no matter it’s length and
must be viewed under full weight of all evidence represented therein. They will display acts such as
legal Detainment, as I asked several times if 1 was under arrest and can I leave. To my way of
thinking, this constitutes Kidnapping on top of all their other crimes these officers committed that
night. It certainly was never Voluntary, as I demonstrated by asking to leave.

 
 

  
 

        
  

0. Oppression of the Handicapped, in Violation of the Americans With Disabilities Act.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed. A. | Where did the
events giving rise to your claim(s) occur? 12200 Dayton Pike, as per HCSD Citation Number 26613,

 

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 7 of12 PagelD #t7%
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non~Prisoner)

unfiled. Actual place is J Lon Foust Highway Southbound, or Hwy 27 Southbound. Street or location
number unknown, but I almost to the Dunlap split when they turned on their lights. I observed the
Hamilton County Sheriff’s Patrol vehicle under hard braking in a cloud of tire smoke trying to make
that turnaround in the opposite lanes of the four lane divided Highway 27, Northbound. I was traveling
Southbound toward Chattanooga TN. Later when ordered to place my hands on the hood my hands
were burned from the heat. McCray #2917 ordered my hands back on the hood of the patrol car,
further burning them. My vehicle is a BUS and listed so by it’s manufacturer Ford Motor Company as
such on the doorjamb sticker. It is therefore Exempt from all window tint regulations, along with
Ambulances, Hearses, Church Vehicles and Limousines. In this video I tried several times to explain
that to them, but they wouldn’t listen. They asked for consent to search my vehicle, I Adamantly Denied
them that permission and consent. They proceeded to illegally detain me until a drug K9 from Soddy-
Daisy Police Department could arrive. They manufactured a positive from the dog, performed an illegal
search, and found nothing. Also, when I arrived at court I discovered that I was not on the docket. In
checking with the court clerk’s office I was informed that the Citation had never been filed. This robbed
me of time before a judge to tell what happened. I believe their motivations were to cover themselves for
all the illegal things they did that night. Had my video camera on my phone been running, recording &
therefore protecting me, who knows. Still as it stood, several fabrications had gone into making up the
Citation itself. One was a cheap shot at the Marine Corps, by calling my Marine Corps sticker a
‘stinker’. The Other was a blatant lie completely in violation of the laws of Physics, in which a time of
08:33 p.m. was given as evidence of my tint being too dark. According to Google, on April 17 2019 the
sun went down at 08:15 p.m.

I had been working on a 98 year old woman’s vehicle all day, & was making another parts run to
Chattanooga TN when this stop occurred. Her car had been vandalized & an attempted to steal it was
made, and a lot of components had to be replaced. The hotwire job they attempted blew out the ignition
coil and points. They stole the battery when that didn’t work, cutting up those cables as well. Then they
siphoned the gas. This is a woman who was my foster mother before I went to live at Bethel Bible
Village, then called Bethel Bible School. In fact, I got my Bus from them. I know Bethel never had any
drugs in it, and neither have I. Therefore I find it very insulting for them to insinuate such through
trickery and lying. But my foster mother needs that car to run so that it can be moved by ambulance

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 8 of 12 PagelD 21% 2
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non~Prisoner)

people when she has to take trips to the hospital. I was not finished fixing it at the time of this stop, and
their desire to lie all the other things they did could have cost this 98 year old woman her life.

As well, I stated several times that I would not answer any questions without my attorney present, and
requested several times to leave to indicate that this stop was in no way voluntary on my part. McCray
#2917 continued to verbally berate me, as seen on the longest of my videos. He continued to ask
questions about my Marine Corps service in such a way and tone of voice as to indicate that he knew I
was handicapped, and that he was making fun of that handicap. For the record, I have a type of
muscular dystrophy called CMT, first diagnosed in Marine Corps boot camp at Parris Island in the late
1980’s.

I got my bus from Bethel Bible Village, a Christian Children’s Home in Hixson Tennessee on Hamill
Road, across from Greenway Farm. I grew up at Bethel when it was Bethel Bible School back in the
1970’s and early 1980’s. My entire Childhood was spent there. I Know that Bethel never had any drugs
in the vehicle, and I have never had any in it, either. So for these individuals to pull their fake drug dog
alert, and it Was Fake or the dog is a Moron, really makes me angry. Then for them to not file the
equally bogus window tint citation on my Exempted Vehicle thereby robbing me of a legitimate viewing
and decision from a Judge compounds that. Inventing evidence as they did, these officers do not belong
in law enforcement, and I would ask the court to permanently decertify all these persons and their
cohorts in these crimes to be named at a later date and/or upon discovery Nationwide.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

C. April 17, 2019

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 9of12 PagelD #2197
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IV.

D. 22:33 Military, or 08:33 p.m. Civilian. I mention this because the Citation lists Military Time, but also
adds the p.m. Wilkey claimed to have been in the military at one time, but if he doesn’t know not to mix
the two I seriously doubt that he has.

 

E. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

F. That information will be contained in my videos, the links to which have already been provided. As
these individuals failed even to file the Citation in an effert to remove themselves from it’s effects, I
seriously doubt dashcam and bodycam footage from that night even exists now. However, we still
have My Videos as evidence of those events that night.

Was anyone else involved? Who else saw what happened?) Who saw what happened that night was
anyone and everyone who happened to drive by that night.
Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. Injury to my hands consistent with being burned
on a hot surface. Psychological stress and Social Ostracization of being falsely accused and ignored
roadside. The further social taint as a result of their fake drug dog alert conducted just to gain access to
my vehicle and do their illegal nonconsensual search during which nothing was found. The further social
embarrassment of having friends and family drive by or find out via other means and wonder what I had
done and am I some sort of drug addict or something. The answer to which is of course, No. I was the
victim of corrupt and conspiratorial law enforcement that night who did this thing for the purpose of
everything it has brought about, in a malicious attempt to ruin my life.

 

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 10 of 12 PagelD'# #0! ”
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

I Demand One Hundred Million Dollars total from all Defendants named.

VI. ‘Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may
be served. I understand that my failure to keep a current address on file with the Clerk’s Office may
result in the dismissal of my case.

  
 

Date of signing:

Signature of Plaintiff

Printed Name of Plaintiff LD yprag fee La ee

B. For Attorneys Dor be ox fe &
Date of signing: “ie Om~? ¢ CM S CLP

S1O- 228 O79?

 

 

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 11of12 PagelID# 2 ”
 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number

 

E-mail Address

 

Case 1:19-cv-00198-TAV-SKL Document 2 Filed 07/09/19 Page 12o0f12 PagelD'?2' ”
